ELLETT, Chief Justice
(dissenting):
The appellant did not appeal within 30 days after the decision of the Commission as is required by U.C.A., 1953, Section 27-*78412-136.9. Therefore, this appeal should be dismissed. The statute does not provide for an appeal to be taken within 30 days after notice of a decision — it provides that it is to be taken within 30 days from the decision.
That requirement parallels the taking of an appeal from a decision of the district court, towit: it must be taken within one month from the date of entry in the Register of Actions. There is no provision for an appeal to be taken within one month after notice. See Rule 73(a), U.R.C.P.
The requirement of the statute which governs this case is clear and unambiguous; and I think our duty is to enforce it as written. In this matter the decision was rendered September 16, 1976; the appeal was taken October 25, 1976,-39 days from the time the decision was made.
The judgment should be affirmed.